Citation Nr: 0629904	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-17 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The appellant had active military service with the Army 
National Guard from May 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating for major depressive disorder , 
effective January 2, 1997.  The appellant filed a Notice of 
Disagreement (NOD) in March 2002, and the RO issued a 
Statement of the Case (SOC) in April 2002.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals), in October 2002.

In November 2003, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and readjudication.  In March 2005, the RO assigned a higher 
initial rating of 30 percent for major depressive disorder, 
as well as assigned an earlier effective date (for the grant 
of service connection and award of initial compensation) of 
September 19, 1995.  See March 2005 rating decision and 
Supplemental SOC (SSOC)).

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Also, although the RO granted a higher initial 
rating for major depressive order (as well as an earlier 
effective date for the disability), higher ratings are 
available.  Given that fact, as well as the fact that a 
claimant is presumed to seek the maximum available benefit 
for a given disability, the claim for higher initial rating 
for major depressive disorder (as reflected on the title 
page) remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action, on his part, is required.

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the appellant's claim for an 
initial disability rating in excess of 30 percent for major 
depressive disorder is warranted, even though such action 
will, regrettably, further delay An appellate decision on the 
appellant's claim.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Recently, the Federal Circuit held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328, 
1332-1333 (Fed. Cir. 2006).  In this case, the appellant has 
not been adequately advised of what is needed to support the 
claim for a higher initial rating for major depressive 
disorder.  In this regard, the Board notes that RO sent the 
appellant a post-remand notice letter in February 2004 that 
correctly identified the issue on appeal as one for a higher 
initial rating, but misidentified the evidence required to 
support entitlement.  Specifically, the February 2004 letter 
referenced evidence required to establish entitlement to 
service connection for post-traumatic stress disorder claimed 
as due to sexual or physical assault in service, an unrelated 
matter.  

Considering the record in light of the above, the Board finds 
that  the RO has not provided adequate notice of what 
evidence is needed to substantiate this claim for a higher 
initial rating, or adequate notice of who gets what evidence 
that is pertinent to this claim.  The Board emphasizes that 
action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, a remand of this matter for full compliance 
with the VCAA's notice requirements is warranted.  

The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b) (3)) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on the claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also invite the appellant to submit all pertinent 
evidence in his possession, and ensure that its notice to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2006).

The Board also finds that remand is required because the RO 
has not fully and appropriately considered the applicable 
rating criteria in this case.  The RO's March 2005 rating 
action established an earlier effective date of September 19, 
1995, for service connection and for 30 percent initial 
rating; however, the rating decision reflects that the RO 
rated the entire period of the disability under the criteria 
of the General Rating Formula for Mental Disorders-which 
sets forth rating criteria in effect as of November 7, 1996, 
more than one year after the effective date assigned.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new criteria, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  Accordingly, on remand, the RO must consider 
only the former (pre-November 7, 1996) rating criteria for 
the period prior to November 7, 1996 (from September 19, 1995 
through November 6, 1996).
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
Adjudication of the claim must not only include consideration 
of the former and revised applicable criteria, as 
appropriate, but also consideration of whether "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should provide to the 
appellant and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA as 
regards the issue on appeal-entitlement 
to an initial rating greater than 30 
percent for major depressive disorder.  
The letter should identify what must be 
shown to substantiate the claim, and the 
type of evidence needed in support the 
claim for a higher rating.

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request the appellant to provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO should 
consider the claim under the former and 
revised applicable criteria, as 
appropriate, giving due consideration to 
the November 7, 1996 effective date of 
the revised criteria.  The RO must also 
document its consideration of whether 
staged rating, pursuant to Fenderson, 
cited to above, is warranted.

5.  If the benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and must afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. § §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


